UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54031 DC BRANDS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 20-1892264 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 9500 W. 49 th Avenue, Suite D-106, Wheat Ridge, CO 80033 (Address of principal executive offices including zip code) (303) 279 3800 ( Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 40,397,385 shares of common stock, $.001 par value per share, as ofAugust 15, 2011. This number reflects a 10-1 reverse split that was effective July 28, 2011 Transitional Small Business Disclosure Format (Check one): Yes oNo x DC BRANDS INTERNATIONAL, INC. Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Consolidated Statements of Stockholders' Deficit (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risks 23 Item 4. Controls and Procedures 23 PART II—OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Removed and Reserved 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURE 26 ITEM 1. FINANCIAL STATEMENTS DC BRANDS INTERNATIONAL, INC. Consolidated Financial Statements As of June 30, 2011 and 2010 (Unaudited) 1 DC Brands International, Inc. Consolidated Balance Sheets As of June 30, 2011 and December 31, 2010 June 30 December 31, (Audited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Total current assets Property and equipment, net Total assets $ $ Liabilities Current liabilities Accounts payable $ $ Accrued interest payable Accrued liabilities Related party payable Warrant liability - Short-term notes payable and current portion of long-term debt Total current liabilities Long-term debtto related party Long-term debt (Net of Unamortized Discount of $1,106,111 in 2011 and $919,624 in 2010) Total liabilities Stockholders' deficit Preferred Stock, $0.001 par value; 25,000,000 shares authorized Series A Preferred Stock, 100,000 shares authorized; shares issued and outstanding - 91,111 shares in 2011 and 2010 91 91 Series B Preferred Stock, 2,500 shares authorized; shares issued and outstanding - 70 shares in 2011 and0 shares in 2010 - Common Stock, $0.001 par value; 500,000,000 shares authorized; shares issued and outstanding - 40,397,385 in 2011 and 30,216,778 in 2010 Additional paid in capital Issuances in exchange for promotional consideration ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 DC Brands International, Inc. Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2011 and 2010 (unaudited) Three Months Ended June 30, Six Months Ended June 30, Net Revenues $ Cost of goods sold $ Gross margin Operating Expenses General and administrative (includes share based compensation of $222,000for 3 monthsand $1,049,092 for six months ended June 30, 2011 and $160,320 for 3 monthsand $177,116 for six months ended June 30, 2010) Sales and marketing (includes share based compensation of $67,083for 3 monthsand $250,552 for six months ended June 30, 2011 and $321,120 for 3 monthsand $356,326 for six months ended June 30, 2010) Depreciation and amortization Total operating expenses Loss from operations ) Other Expense (Income) Interest expense Interest expense - warrant liability ) ) Loss (gain) on retirement of debt Total other expense (income) ) Net Loss $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Basic and diluted net loss per common share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 DC Brands International, Inc. Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2011 and 2010 (unaudited) Six Months Ended June 30, Cash used in operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cashused in operating activities: Depreciation and amortization Common stock issued for services Loss on retirement of debt Amortization of debt discount Loss on sale of P&E - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Accounts payable ) ) Accrued interest payable Accrued liabilities - ) Related party payable Warrant liability ) Net cash used in operating activities ) ) Cash used in investing activities Purchase of property and equipment - ) Net cash used in investing activities - ) Cash provided by financing activities Proceeds from issuance of common stock - Proceeds from notes payable Payment on notes payable ) - Net cash provided by financing activities Net increase in cash and cash equivalents ) Cash and cash equivalents Beginning of period End of period $ $ 0 Supplemental Disclosure of Noncash Investing and Financing Activities Common stock issued for retirement of debt and accrued int $ $ Common stock issued for warrants $ $
